Citation Nr: 1501063	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-25 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for residuals of a right distal phalanx fracture.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder, major depression, and posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae.

7.  Entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to April 1983.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2012, the Veteran testified at a Travel Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.

The issues of entitlement to service connection for residuals of a right distal phalanx fracture, hypertension, and PTSD as well as entitlement to an initial compensable evaluation for pseudofolliculitis barbae and entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In November 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for migraine headaches was requested.

2.  In November 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for erectile dysfunction was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In this case, the Veteran submitted a substantive appeal pertaining to the issues of entitlement to service connection for migraine headaches and erectile dysfunction in June 2010.  During his November 2012 Travel Board hearing, the Veteran acknowledged that he was withdrawing the aforementioned appeals.  The Board thus finds that the Veteran's statements indicating his intention to withdraw the appeals, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal for entitlement to service connection for migraine headaches is dismissed.

The appeal for entitlement to service connection for erectile dysfunction is dismissed.


REMAND

The Board's review of the record reveals that further development is warranted for the matters of entitlement to service connection for residuals of a right distal phalanx fracture, hypertension, and PTSD as well as entitlement to an initial compensable evaluation for pseudofolliculitis barbae and entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324. 


Initial Rating for Pseudofolliculitis Barbae and Entitlement to 10 Percent Rating Under 38 C.F.R. § 3.324

In a January 2012 rating decision, the RO granted entitlement to service connection for pseudofolliculitis barbae, assigning an initial compensable evaluation for that disability, and denied entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.  The Veteran was notified of this decision and provided his appellate rights in January 2012.  In a November 2012 statement, the Veteran's attorney indicated that the Veteran disagreed with the assigned rating for his service-connected pseudofolliculitis barbae as well as the denial of the claim for entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.  The Board finds that the November 2012 statement serves as a timely notice of disagreement with respect to those matters.  

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a SOC that addresses the issues of entitlement to an initial compensable evaluation for pseudofolliculitis barbae and entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issues to secure appellate review by the Board.

Hypertension 

The Veteran has asserted that his currently diagnosed hypertension began during active service.  He has contended that his blood pressure was initially found to be high during his April 1983 separation examination.  He indicated that his blood pressure was recorded as within normal limits after he was given medication to decrease his blood pressure and rested.  

Service treatment records revealed a blood pressure reading of 120/80 while sitting in the Veteran's October 1979 enlistment examination report.  A January 1983 eye screening examination report showed the Veteran marked yes to having a history of high blood pressure and a family history of high blood pressure.  The Veteran's April 1983 separation examination report listed a blood pressure reading of 116/64 while sitting.  Post-service private and VA treatment notes dated from 2005 to 2009 showed findings of hypertension.  In a June 2008 VA treatment record, the Veteran was noted to have hypertension diagnosed in 1982 and requiring medications in 2000. 

Based on the cumulative evidence of record, the Board will not proceed with final adjudication of the claim until a competent VA medical examination and opinion are provided, in order to ascertain the etiology of the Veteran's claimed hypertension on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, during his November 2012 hearing, the Veteran reported receiving treatment for his hypertension from 1983 to 1985 at private facilities identified as Chesapeake General Hospital in Virginia and Mirrorview in Portsmith, Virginia.  All identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c).  

PTSD 

The Veteran has asserted that he had PTSD as a result of an in-service stressor, an incident where he found the body of a deceased serviceman that had committed suicide during the holiday break between December 1982 and January 1983 on the USS Coontz.  Service treatment records are void of any complaints, treatment, or diagnosis of any acquired psychiatric disorder.  However, post-service private and VA treatment notes dated from 2005 to 2009 revealed positive screenings for depression and PTSD as well as findings of mood disorder due to chronic pain, cognitive disorder NOS, pain disorder with medical and psychological factors, and major depression with psychotic features.  In a November 2007 VA treatment record, the Veteran reported ongoing depression with sleep disturbance due to nightmares of "the person who hung himself".  The Veteran attended VA group therapy in 2008 for veterans with mood disorders and PTSD. 

The Board is cognizant that a search of command history and deck logs of the USS Coontz from November 1982 through December 1982 by the U.S. Army and Joint Services Records Research Center (JSRRC) did not verify the death/suicide described in the Veteran's claimed in-service stressor statements.  However, during the November 2012 hearing, the Veteran and his attorney asserted that the event may have occurred in early January 1983.  As such, the AOJ should again contact JSRRC, and request that it search the command history and deck logs of the USS Coontz for the time period from December 1982 to January 1983 to ascertain whether the Veteran's consistently asserted in-service stressor, finding the body of a fellow serviceman that had committed suicide on the USS Coontz, occurred during that time period.  A negative response should be requested if no records are available.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).

If the Veteran's asserted in-service stressor is verified with additional development ordered above, the RO should then obtain a competent VA medical examination and opinion, in order to ascertain the nature and etiology of the Veteran's claimed acquired psychiatric on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Right Distal Phalanx Fracture Residuals

The Veteran has asserted that he has a current right hand disorder casually related to documented treatment for a right second finger fracture during service in February 1981.  A March 1981 X-ray report revealed that the Veteran sustained a non-displaced committed fracture of the distal phalanx of the right index finger during service. 

A January 2007 private EMG/NCV revealed no evidence of upper extremity neuropathy.  However, in a May 2008 VA examination report, the Veteran indicated that an electrical motor fell on his right hand during service, fracturing his right second finger.  He complained of numbness and tingling in his right second and third fingers and a history of overall decrease in right hand strength.  The examiner noted that there was a normal bilateral hand examination, indicating that there was no objective evidence of a chronic right hand condition with onset while in service. 

During his November 2012 hearing, the Veteran reported that the May 2008 VA examination was inadequate and that his claimed right hand disorder now included symptoms of decreased range of motion, pain, and stiffness.  Under these circumstances, the Board will not proceed with final adjudication of the claim until an additional VA medical examination and opinion are provided, in order to clarify the nature and etiology of the Veteran's claimed right hand disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record reflects that the Veteran has received VA medical treatment for his claimed right hand disorder, hypertension, and acquired psychiatric disorder from the VA Outpatient Clinic (VAOPC) in Jacksonville, Florida.  As evidence of record only includes treatment records dated up to July 2008 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ must issue a SOC and notification of the Veteran's appellate rights on the issues of entitlement to an initial compensable evaluation for pseudofolliculitis barbae and entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.  38 C.F.R. § 19.26 (2014).  The Veteran is reminded that to vest the Board with jurisdiction over the issues, a timely substantive appeal for those matters must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal for either of these issues, the case must be returned to the Board for appellate review.

2.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain: 1) all VA treatment records pertaining to the Veteran's claimed hypertension, acquired psychiatric disorder, and right hand disorder from the Jacksonville VAOPC for the period from July 2008 to the present and 2) all private treatment records pertaining to treatment for hypertension from Chesapeake General Hospital and Mirrorview in Portsmith, Virginia.

All attempts to secure this evidence must be documented in the record by the AOJ.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the AOJ is unable to secure any of the identified records, the AOJ must notify the Veteran and his representative and (a) identify the information the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that information; (c) describe any further action to be taken by the AOJ with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

3.  Contact JSRRC, and request that it search the command history and deck logs of the USS Coontz for the time period from December 1982 through January 1983 to ascertain whether the Veteran's asserted in-service stressor, finding the body of a fellow serviceman that had committed suicide on the USS Coontz, occurred during that time period.

All attempts to secure this evidence must be documented in the record by the AOJ.  If the AOJ is unable to secure any of the identified records, the AOJ must notify the Veteran and his representative and (a) identify the information the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that information; (c) describe any further action to be taken by the AOJ with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

4.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the record, the Veteran should be afforded an appropriate VA examination to clarify the nature and etiology of his claimed right hand disorder.  Prior to conducting the examination, the claims files and all electronic records must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right hand disorder was causally related to any incident during active service, to include in-service treatment in February and March 1981 for fracture of the distal phalanx of the right index finger.  In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions, the documented in-service treatment for fracture of the distal phalanx of the right index finger, and the May 2008 VA examination findings.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  The Veteran should also be afforded an appropriate VA examination to clarify the etiology of his claimed hypertension.  Prior to conducting the examination, the claims files and all electronic records must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed hypertension was incurred during service and/or was causally related to active service, to include documented in-service notations of history of high blood pressure and family history of high blood pressure.  In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions concerning his service separation examination findings and onset of hypertension in 1982 as well as the documented in-service notations of history of high blood pressure and family history of high blood pressure.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  If, and only if, additional pertinent evidence is added to the record verifying the Veteran's asserted in-service stressor, the Veteran should be afforded an appropriate VA psychiatric examination to clarify the nature and etiology of his claimed acquired psychiatric disorder.  Prior to conducting the examination, the claims files and all electronic records must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All studies, tests, and evaluations deemed necessary by the examiner must be performed. The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status. The examiner must be informed of any verified in-service stressors established by the record, to include finding the body of a fellow serviceman that committed suicide by hanging in December 1982 or January 1983 while stationed on the USS Coontz.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must render a diagnosis for any psychiatric disorder found.  In so doing, the examiner must specifically comment upon post-service private and VA treatment notes dated from 2005 to 2009 revealing positive screenings for depression and PTSD as well as findings of mood disorder due to chronic pain, cognitive disorder NOS, pain disorder with medical and psychological factors, and major depression with psychotic features. 

Additionally, the examiner must opine as to whether any found psychiatric disorder is related to the Veteran's military service, to include any established in-service stressors.  If the diagnosis of PTSD is deemed appropriate, the examiner must specify whether there is a link between the current symptomatology and any in-service stressors established by the record.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

7.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination report is deficient in any manner, the AOJ must implement corrective procedures at once.

8.  Then, the AOJ should readjudicate the issues on appeal with consideration of all of the evidence added to the record since the May 2010 SOC.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished an appropriate SSOC and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


